Citation Nr: 1221330	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  10-46 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Eligibility for a one-time payment from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Millikan, Counsel
INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating letter by the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2012, the appellant testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) fund are not met.  38 U.S.C.A. § 501(a) (West 2002 & Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all elements of a claim.  See generally Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).   A letter was not sent to the appellant prior to initial adjudication of his claim.  But the elements of showing veteran status were explained in the January 2010 denial letter and the September 2010 statement of the case (SOC).  Additionally, the claim was readjudicated in an October 2011 supplemental SOC.  Based on this, a reasonable person could be expected to understand from the notice what was needed to show entitlement to payment from the FVEC fund.  See Sanders, 487 F.3d at 889; Prickett, 20 Vet. App. at 376.  Additionally, the appellant was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has been satisfied.  

VA's duty to assist the appellant has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  VA requested verification of the appellant's service from the National Personnel Records Center (NPRC) in August 2004, September 2009, and July 2010.  In July 2010, the RO submitted relevant documents to the NPRC for consideration in determining veteran status.  See Capellan v. Peake, 539 F.3d 1373, 1381 (2008) (noting that the duty to assist requires that where new evidence is submitted by a claimant, it should be submitted for verification of service from the service department pursuant to 38 C.F.R. § 3.203(c)).  In April 2012, the appellant sent in additional evidence and argument with a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c) (2011) (stating that additional pertinent evidence received by the Board that has not been considered by the RO must be referred to the RO for consideration unless there is a waiver of such consideration).  The appellant's argument was duplicative of prior statements in the claims file and the documents contain information that is duplicative of information previously submitted.  The documents were all issued by the Philippine Armed Forces, the Philippines Veterans Administration, or the Philippine government, and indicated service in the recognized guerrilla forces for the same dates previously asserted.  Accordingly, remand for NPRC consideration is not warranted, as there was no new information for NPRC to consider.

Additionally, the appellant provided testimony at an April 2012 Board hearing.  At the hearing, the appellant provided testimony suggesting that his service records were burned in the 1973 fire at the NPRC.  Where records are determined to be burned in the 1973 fire, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But even assuming that the service records were burned, there is no heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision.  Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case law does not lower the legal standard for proving a claim, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46, 50-51 (1996).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

A one-time benefit is provided for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund.  American Recovery and Reinvestment Act § 1002 (ARRA), Pub. L. No. 111-5 (enacted February 17, 2009).  Any claim under ARRA must be submitted within one year from the date of the enactment of the Act.  The application for the claim shall contain the information and evidence VA requires.  ARRA § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  The appellant filed his claim in April 2009, within one year of the enactment date, and submitted the requested information.  Accordingly, the only issue on appeal is the appellant's veteran status.  

A claimant is eligible for the one-time payment where that person served and was discharged under conditions other than dishonorable (1) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, or (2) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).  ARRA § 1002(d).

Where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown.  Soria v. Brown, 118 F.3d 747, 748-49 (Fed. Cir. 1997).  To establish entitlement to VA benefits, VA may accept evidence of service such as a DD-214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:  the document is issued by the service department; the document contains needed information as to length, time, and character of service; and VA determines the document is genuine and the provided information is accurate.  38 C.F.R. § 3.203(a).  

Where the evidence submitted does not meet these requirements, VA must request verification of service from the service department.  38 CFR § 3.203(c); Soria, 118 F.3d at 749 (stating that a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies his service).  Where certification is required, the service department's decision on the matter is conclusive and binding on VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Finally, veteran status for purposes of the Immigration Act of 1990 does not apply to claims for VA benefits because the Act permits claimants to rely on Philippine-generated documentation of veteran status, but Title 38 of the United States Code and accompanying regulations require service department verification).  Soria, 118 F.3d at 749.

Here, the appellant asserts that he is a veteran as he was a private first class in the recognized guerrilla forces.  He asserts that he served in the "O" Company, 4th Battalion from February 10, 1943 to February 11, 1946.  He submitted various documents in support of his claim.  A December 1946 Philippine Army record, PA AGO Form 55, indicated an Honorable Discharge from service, with enlistment in February 1943.  A 1947 affidavit from a Commanding Officer of a guerrilla unit indicated the appellant served in his unit.  An August 1985 letter from the United States Immigration and Naturalization Service (INS) indicated the appellant's naturalization was granted pursuant to qualifying military service under the Immigration Act of 1990.  February 13, 1986 documents issued by the Armed Forces of the Philippines indicated the appellant's name was on the rolls as a recognized guerrilla with service from January 9, 1945 to September 2, 1945.  A February 18, 1986 document from the Philippines Veterans Affairs Office provided that the appellant was a veteran of World War II, Philippine Revolution, as his name was on the approved revised reconstructed guerrilla roster.  A March 1986 document from the Armed Forces of the Philippines indicated the appellant had guerrilla service from June 1, 1944 to September 2, 1945.  

The appellant did not submit a DD-214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge in order to establish his veteran status.  38 C.F.R. § 3.203(a).  Accordingly, verification of veteran status is required from the service department.  38 C.F.R. § 3.203(c).  

VA submitted documents for the NPRC to review for a determination of the appellant's veteran status.  Those documents included the 1946 Philippine Army document, the INS letter, and the affidavit submitted by the commanding officer of a guerrilla unit.  The NPRC indicated in statements in October 2004, December 2009, and September 2010, that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The documents submitted by the appellant fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service because there was no DD-214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge issued by the service department.  The documents were all issued by various branches of the Philippine government.  Additionally, the service department has determined there is no qualifying military service.  VA is bound by this determination.  Duro, 2 Vet. App. at 532.  If the service department does not verify the claimed service, the claimant's recourse lies with the relevant service department, but not with VA.  Soria, 118 F.3d at 749.  As the appellant's service does not meet the criteria described, the appellant does not meet the basic eligibility requirements for a one-time payment from the FVEC fund, and the claim must be denied.


ORDER

Eligibility for the one-time payment from the Filipino Veterans Equity Compensation Fund is denied.




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


